Citation Nr: 1726478	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-49 739	)	DATE
	)    
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.

2.  Entitlement to an initial compensable evaluation for right fifth finger flexion deformity.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to March 2001 and March 2003 to February 2004 with additional service in the Reserve. 

These matters come before the Board of Veterans' Appeals (Board) from April 2009 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran presented testimony at a videoconference hearing in November 2012 which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.  In a May 2017 letter, the Veteran and his representative were notified by the Board that the VLJ who conducted the November 2012 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a VLJ, he was to respond within 30 days from the date of the letter.  A review of the record reveals that neither the Veteran nor his representative has requested hearing before another Member of the Board.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

In February 2013, August 2015, and July 2016, the Board remanded the Veteran's bilateral hearing loss disability claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's increased rating claim for a bilateral hearing loss disability, the Board remanded this claim in August 2015 for the Veteran to undergo a VA examination to include an auditory brainstem response test in light of prior multiple audiological examinations of record that noted wildly varying test results, specifically the speech discrimination scores.  The Veteran's claim was thereafter remanded to the AOJ, and in a July 2016 remand, the Board noted that the record revealed the Veteran was scheduled for an examination with an auditory brainstem response test in January 2016.  According to the Medical Administrative Service, the Veteran did not appear for the examination; however, the Veteran submitted a statement in March 2016 indicating that the appeared for the appointment and underwent an examination but he believed that the resulting examination report should not be utilized because the examiner was biased based on her comments to him.  The Veteran's claim was again remanded, in part, for the AOJ to determine if the Veteran underwent a VA examination of his hearing and/or an auditory brainstem response test in approximately January 2016, and if so, to associate with the record the report or reports of the examination and/or brainstem response test results.  

The Board observes that the AOJ has since indicated that the Veteran cancelled/did not appear for the January 2016 VA audiological examination.  See Appeals Management Center (currently known as Appeals Management Office) report dated October 2016.  However, the record also reveals that the Veteran underwent a VA auditory brainstem response test in March 2016.  Further, a VA hearing loss Disability Benefits Questionnaire (DBQ) dated January 2017 is of record.  The audiologist who conducted the January 2017 examination, D.F., Au.D., reported essentially similar findings to previous examinations, specifically that the use of the speech discrimination score is not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  However, she did not address the findings of the March 2016 auditory brainstem response test in determining the severity of the Veteran's bilateral hearing loss disability.  As the AOJ was instructed in previous remands to have an appropriate medical professional address such findings, the Board finds that remand is warranted for such opinion.  

Regarding the Veteran's claim of entitlement to an increased rating for right fifth finger flexion deformity, on his May 2016 substantive appeal (VA Form 9), he requested a hearing at the RO before the Board.       

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Veteran has not withdrawn the request for a hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a Veterans Law Judge at the Winston-Salem, North Carolina RO regarding his claim of entitlement to an initial compensable evaluation for right fifth finger flexion deformity.  The Veteran should be notified of the date and time of the hearing.

2. Thereafter, refer the Veteran's claims folder to an appropriate medical professional to determine the current severity of the Veteran's bilateral hearing loss disability.  The record should be made available to and be reviewed by the examiner.  An in-person examination of the Veteran is not required unless deemed necessary by the examiner.    

Based on a review of the claims folder,  the examiner must provide an opinion on the severity of the service-connected sensorineural hearing loss disability. To the extent possible, the examiner should provide an explanation for the varying results of the testing performed by VA, private, and military medical professionals during the period of the claim.  The examiner should also address the findings of the March 2016 VA auditory brainstem response test results in determining the severity of the Veteran's bilateral hearing loss disability and whether the puretone auditory thresholds and speech discrimination scores of record are appropriate. 

The examiner should also provide an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities. 

The rationale for all opinions expressed must be provided. 

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




